Citation Nr: 0624063
Decision Date: 08/09/06	Archive Date: 01/31/07

DOCKET NO. 05-13 695                        DATE AUG 09 2006


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire

THE ISSUE

Entitlement to service connection for hearing loss.

REPRESENTATION

Appellant represented by: New Hampshire State Veterans Council

ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The veteran had active service from December 1942 to November 1945.



This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision of the White River Junction, VT regional office (RO) of the Department of Veterans Affairs (VA).

In a statement received in December 2003, the veteran reported that he developed ringing in his ears following noise exposure in service. The statement appears to raise a claim for service connection for tinnitus, which is referred to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

The record shows that the veteran's service medical records were destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.

When a veteran's service medical records are missing, VA has a heightened duty to assist him with the development of his claim. Cromer v. Nicholson, 19 Vet App 215 (2005).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a
current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002). The evidence of a link between current disability and service must be competent.. Wells v. Principi, 326 F.3d 1381 ,(Fed. Cir. 2003).

The threshold for triggering VA's duty to provide an examination is low. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

- 2 



Competent evidence of a current disability is provided by the veteran's report of current hearing loss and a VA outpatient treatment record reporting current hearing loss. In his December 2003 statement, the veteran reported a continuity of hearing loss since noise exposure in service. He is competent to report in-service noise exposure and a continuity of symptomatology. Buchanon v. Nicholson, Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002). An examination is needed to determine whether the veteran has current hearing loss as defined by VA, and for an opinion as to whether it is related to service.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded an audiology examination in order to determine whether he has a hearing loss disability, and if so, the etiology of that disability. The claims folder must be made available to the examiner for review in conjunction with the examination. After the completion of the examination and review of the record, the. examiner should provide an opinion as to whether it as likely as not (50 percent probability or more) that current hearing loss disability is the result of noise exposure in service. The examiner should provide a rationale for the opinion.

2. Thereafter, the RO or AMC should readjudicate the veteran's claim; and if any benefit sought on appeal is not granted, issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 3 



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 4 



